Opinion issued July 12, 2016




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-16-00135-CV
                          ———————————
                MOMIN PROPERTIES, INC. AND
      W&J INVESTMENTS, INC. D/B/A GAS ‘N’ STUFF, Appellants
                                       V.
                      THE STATE OF TEXAS, Appellee


            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1003171


                         MEMORANDUM OPINION

      Appellants, Momin Properties, Inc. and W&J Investments, Inc., have filed an

unopposed motion to dismiss this appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                        2